DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:
receive a request to generate a network topology model associated with a workload resource domain; 
determine a first element in a hierarchical data structure based on the request, wherein the first element is a non-root element of the hierarchical data structure;
 retrieve a first network topology model portion stored at the first element in the hierarchical data structure; 
traverse from the first element towards a root element in the hierarchical data structure, to determine a second element in the hierarchical data structure; 
retrieve a second network topology model portion stored at the second element in the hierarchical data structure; and 
generate the requested a network topology model by combining and integrating at least the first network topology model portion and the second network topology model portion.”
Wu et al. (US 2017/0048110 A1) teaches concepts and technologies are disclosed herein for a real-time dynamic virtual network topology discovery engine to discover a dynamic network topology in virtualized networks in real-time. A processor that executes a network topology discovery engine can obtain network data that can describe elements of a data center and operational state of the elements. Obtaining network data can include obtaining network data from a network topology inventory database and through detecting operational state change events from virtual network components. The processor can construct a network topology model based upon the network data. The network topology model can include an object (representing an element of the data center) and an attribute representing a state of the element. The processor can update the network topology model in real-time. The network topology model and configurations can be stored for root cause analysis of fault events, resource orchestration in SDN networks, and other applications.
Yang (US 2019/0220321 A1) discloses an apparatus that has a processor that generates device connectivity graph associated with the network topology, in which the device connectivity graph represents a nodes in the network topology, connections 
The Examiner agrees that the Wu references in regards to amended Claim 1 does not teach or suggest generating a request network topology model by traversing a hierarchical data structure and combining and integrating network topology model portions stored within different elements on the hierarchal data structure, therefore the 35 U.S.C. 102 Rejection is hereby withdrawn. 
Independent Claim(s) 10 & 17, similar to Independent Claim 1, the 35 USC 102 Rejection is withdrawn under the same reasoning as mentioned above. 
Claim(s) 2-9, 11-16 & 18-20 depends on the Independent Claim 1, 10 & 17 therefore the 35 U.S.C. 102/103 Rejection is withdrawn for the same reasoning as mentioned above. Moreover, the cited references Yang-Yeh-Ikeda-Aakolk-Sullivan-Kagan, in combination or separately does not cure the deficiencies of Wu. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) generate a network topology model 2) non-root elements 3) requests 4) hierarchical data 5) storing elements 6) traversing root elements 7) combining and integrating network topology models. 

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

4. 	Claim(s) 1-20 is/are allowed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martineau 						(US 9,094,287 B2)
 This disclosure relates in general to the field of communications and, more particularly, to a system and a method for providing a topology path.
McNamee et al. 					(US 8,880,726 B2)
 The various embodiments provide methods, devices and systems for enabling communications between multiple instances of components in a telecommunications network.
Sadagopan et al. 					(US 7,986,639 B1)

Li et al. 						(US 7,373,394 B1) 
An apparatus and method for defining content distribution paths in a content distribution network integrate unicast and multicast connections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457